Rothrock, J.
i. taxation: ert^Pe^Stll hie jvms 'e I. The amount in controversy is less than $100. The demurrer contained a number of grounds therefor, among which it was claimed that the assessment in question was erroneous and not illegal and that ^ application was made to the board of equalization for a correction thereof.
It has uniformly been held by this court that where the assessment was merely irregular or erroneous equity will not interfere to correct the same, but that application must be made to th& board of equalization. Macklot v. Davenport, 17 Iowa, 37 9, and other cases. But where a tax is imposed under an unconstitutional law, or levied without authority of law upon property exempt from taxation, the same cases hold that the jurisdiction of the board of equalization is not exclusive. It is claimed that the property described in the petition is under the law exempt from taxation. If this position be correct, as the petition avers grounds for equitable relief, the action may be maintained. This we deem a sufficient answer to the argument of appellee upon this question, and the effect thereof is to overrule the motion to dismiss the appeal, although the ruling on the demurrer sustained the same generally. That the demurrer was in fact sustained on but one ground appears from the fact that the court below certified but the one question upon which the opinion of this court is sought.
2printei? : too!s' II. The question certified by the court is this: “Whether the provisions of section 797- of the Code apply to printers, and whether the utensils, implements, etc., used by printers are mechanics’ tools within the meaning of said section.”
*476That part of the section applicable to the question provides tbtír “The farming.utensils of any person who makes his livelihood by farming, and the tools of any mechanic, not in either case to exceed three hundred dollars in valúe,” are exempt from taxation.
The petition avers that the plaintiffs are printers, and that as such they are mechanics. 'That the art of printing is a mechanical trade, and that a printer is a mechanic, it seems to us can admit of no question. We believe it is usually recognized as such. Webster defines the word mechanic as “one who works with machines or instruments: 'a person whose occupation is to construct machines or goods, wares, instruments, furniture and the like: one skilled in a mechanical occupation or art.”
We think that the term tools may properly include the press, types, imposing stones, and other implen^nts necessary for a printer to carry on his business. That the statute did not contemplate that the costly machinery now in use in large printing establishments, such as power presses operated by steam, should be exempt, is evident from the fact that the-limit of exemption is fixed at $300. But that the ordinary hand press of a printer should be included in making up the amount of the exemption, is just as evident as that the hand-loom of a weaver, the bellows of .a blacksmith, or the workbench of a carpenter, should be held to be exempt under the statute.
We think the demurrer should have been overruled.
Reversed.